(recognizing that the party opposing an arbitration provision's
                  enforceability bears the burden of establishing a defense to the provision's
                  enforcement). In particular, respondents have not identified any part of
                  the arbitration provision that could be construed as depriving them of
                  their NRS Chapter 40 rights or remedies.        See Gonski, 126 Nev. at 562,
                  245 P.3d at 1172 (concluding that an arbitration provision was
                  substantively unconscionable because it deprived homebuyers of their
                  Chapter 40 rights and remedies).
                              Insofar as the district court found the provision's
                  individualized-arbitration•requirement to be cost-prohibitive, the record
                  contains no evidence to support that finding. See D.R. Horton, 120 Nev. at
                  553, 96 P.3d at 1162 (recognizing that a district court's factual findings
                  are not accepted by this court if they are not supported by substantial
                  evidence); cf. Green Tree Fin. Corp.-Ala. v. Randolph, 531 U.S. 79, 91
                  (2000) ("The 'risk' that [a plaintiff] will be saddled with prohibitive costs is
                  too speculative to justify the invalidation of an arbitration agreement.").
                  Thus, to the extent that the district court based its substantive
                  unconscionability determination on its finding that individualized
                  arbitrations would be cost-prohibitive, that determination was in error.
                  D.R. Horton, 120 Nev. at 553, 96 P.3d at 1162. Accordingly, in the absence
                  of other evidence to support respondents' argument that the arbitration
                  provision was substantively unconscionable, the district court improperly
                  found the arbitration provision to be unenforceable.      Gonski, 126 Nev. at
                  557, 245 P.3d at 1169; D.R. Horton, 120 Nev. at 553, 96 P.3d at 1162. We
                  therefore




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    ea
                               ORDER the judgment of the district court REVERSED AND
                 REMAND this matter to the district court for proceedings consistent with
                 this order.




                                                          Saitta




                                                               Piet,. di
                                                          Pickering
                                                                                     ,J.




                 cc: Hon. William D. Kephart, District Judge
                      John Walter Boyer, Settlement Judge
                      Payne & Fears LLP
                      Fuller Law Group P.C.
                      Bourassa Law Group, LLC
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(CI 1947A    e